To vacate an order setting aside a stipulation for discontinuance, signed by the plaintiff in a pending suit, and by defendant’s (relator’s) attorney.
Granted December 18, 1894, with costs against plaintiff in the court below, on the ground that the lien of an attorney does not attach until the rendition of judgment, and that prior to that he cannot prevent his client from settling the controversy and discontinuing the suit, and that the question of alleged fraud in securing a settlement cannot be tried upon affidavits.'